Case 1:19-cv-10291-WGY Document 1-1 Filed 02/15/19 Page 1 of 4




               EXHIBIT A
                 Case 1:19-cv-10291-WGY Document 1-1 Filed 02/15/19 Page 2 of 4


Daniel McFadden

From:                             Daniel McFadden
Sent:                             Friday, December 28, 2018 1:54 PM
To:                               'foia@hq.dhs.gov'
Subject:                          FOIA Request
Attachments:                      DHS FOIA 12 28 18.pdf


To whom it may concern, 
 
Please see the attached FOIA request. 
 
Regards, 
Dan McFadden 
 
______________________________________
Dan McFadden
Pronouns: he, him, his

Staff Attorney
American Civil Liberties Union Foundation of Massachusetts
211 Congress Street, Boston, MA 02110
617.482.3170 x171 | dmcfadden@aclum.org
aclum.org




                    
 




                                                          1
                             Case 1:19-cv-10291-WGY Document 1-1 Filed 02/15/19 Page 3 of 4



                                                                                             Daniel L. McFadden
                                                                                             Staff Attorney
                                                                                             (617) 482-3170 ext. 171
                                                                                             dmcfadden@aclum.org
                                                



                                                                                    December 28, 2018

             Via Electronic Mail

             U.S. Department of Homeland Security
             245 Murray Lane SW
             Washington, D.C. 20528
             foia@hq.dhs.gov


                                   Re:                FOIA Request

             To whom it may concern:

                   This letter constitutes a request pursuant to the Freedom of Information Act,
             5 U.S.C. § 552. This request is submitted on behalf of the American Civil Liberties
             Union of Massachusetts (the “ACLUM”).

                  On December 24, 2018, the President of the United States made an
             announcement (the “Announcement”) on Twitter that:

                                        I am in the Oval Office & just gave out a 115 mile long
                                        contract for another large section of the Wall in Texas.1

                           ACLUM requests the following records:

                           1. The “contract” referenced in the Announcement.

                           2. All purchase orders, invoices, RFPs, documentation of selection, sole source
                              or limited source justification and approval documents, studies of cost,
                              efficacy, and/or environmental impact, and other memoranda and
                              documentation pertaining to the “contract” referenced in the
                              Announcement

                   If this request is denied in whole or part, we ask that you justify each such
             denial by reference to specific exemptions of the FOIA. Please release all segregable
             portions of otherwise exempt material.
                                                       
             1
                 https://twitter.com/realDonaldTrump/status/1077329121745793025


   ACLU Foundation of Massachusetts  211 Congress St., Boston, MA 02110 • 617.482.3170 • www.aclum.org 
                    Case 1:19-cv-10291-WGY Document 1-1 Filed 02/15/19 Page 4 of 4
             U.S. Dep’t of Homeland Security
             December 28, 2018


                    We request a fee waiver because ACLUM is a “representative of the news
             media” under the FOIA. See 5 U.S.C. § 552(a)(4)(A)(ii)(II); Nat’s Security Archive v.
             Dep’t of Defense, 880 F.2d 1381, 1387 (D.C. Cir 1989). ACLUM is a not-for-profit,
             non-partisan organization dedicated to the principles of liberty and equality. As the
             Massachusetts affiliate of the national ACLU, a not-for-profit, non-partisan
             organization, ACLUM distributes information both within and outside of
             Massachusetts. Gathering and disseminating current information to the public is a
             critical and substantial component of ACLUM’s mission and work. ACLUM
             publishes newsletters, news briefings, reports and other materials that are
             disseminated to the public, including through ACLUM’s website2 and regular posts
             on social media sites such as Facebook and Twitter. These materials are widely
             available to everyone, including tax-exempt organizations, not-for-profit groups, law
             students and faculty, at no cost. Accordingly, ACLUM is entitled to a fee waiver.

                    In addition, ACLUM is entitled to a waiver or reduction of fees because
             disclosure of the requested information is in the public interest because it is likely to
             contribute significantly to public understanding of the operations or activities of the
             government, and disclosure of the information is not primarily in the commercial
             interest of the requester. See 5 U.S.C. § 552(a)(4)(A)(iii). The public is keenly
             interested in understanding the scope, nature, cost, and efficacy of DHS operations
             at the U.S.-Mexico border, which have been a widely publicized feature of the
             President’s campaign and public agenda in office.

                   We reserve the right to appeal a decision to withhold any information or to
             deny a waiver of fees. Please provide documents in digital form wherever possible.

                   We look forward to your reply to this request within twenty (20) business days,
             as required under 5 U.S.C. § 552(a)(6)(A)(i).

                           Thank you for your prompt attention to this matter.



                                                            Sincerely,

                                                            /s/ Daniel L. McFadden

                                                            Daniel L. McFadden




                                                       
             2
                 www.aclum.org
